DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Priority
1.	The instant application claims benefit of US Provisional Application No. 62/793,209, filed 1/16/2019.

Claim Objections
2.	Claims 1 & 20 are objected to because of the following informalities, which appear to be minor draft errors including grammatical and/or lack of antecedent basis problems.  	
	Regarding claim 1, line 10 recites the limitation “the brand”, however there is insufficient antecedent basis for this limitation in the claim.  Additionally, line 12 recites the limitation “comprising unique identifier”, wherein perhaps “comprising the unique identifier”.
	Regarding claim 20, the claim is missing a period at the end of line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, & 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (WO 2018/103756 A1), hereinafter referred to as Shen, and the examiner referencing the provided machine translation.
Regarding claim 1, Shen discloses a method for verifying a commerce good authenticity, the method comprising the steps of: 
associating a unique identifier with a commerce good; designating an authenticity qualifier with the commerce good; associating a product certificate authority with the authenticity qualifier; generating an internet protocol uniform resource locator comprising a domain name and a top level domain and a path [0014, 0017, 0063, 0107, 0108, & 0111];
generating a quick response code ("QR code") comprising the unique identifier and the domain name and the top level domain and the path; generating a label comprising the QR code; affixing the label comprising the brand and the QR code to the commerce good [0017, 0029, 0063-0064, & 0091]; and 

Regarding claim 2, Shen discloses the method of claim 1 additionally comprising the step of transmitting the artifact via the communications network to the smart device scanning the QR code [0092 & 0109].
Regarding claim 11, Shen discloses a commerce good label for verifying authenticity of a commerce good to which the commerce good label is attached, the commerce good label comprising: a QR code readable from a medium affixed to the commerce good, the QR code comprising an encoded URL including a protocol identifier, a resource name, a top-level domain associated with a product certificate authority [0017, 0029, 0063-0064, & 0091]; a universally unique identifier associated; a hash value; and a dynamic value [0090-0092 & 0107-0109].
Regarding claim 12, Shen discloses a method for tracking products in commerce, the method comprising the steps of: 
generating a QR code comprising an encoded URL, wherein the encoded URL comprises a protocol identifier, a resource name, and a top-level domain, wherein the top-level domain is associated with a product certificate authority [0017, 0029, 0063-0064, & 0091]; 
certifying, through the product certificate authority, the authenticity of an artifact located at the URL [0090-0092 & 0107-0109];

	Regarding claim 13, Shen discloses the method of claim 11, wherein the QR code further comprises a universal unique identifier associated with the product [0017, 0063, & 0107].
	Regarding claim 14, Shen discloses the method of claim 12, wherein the universal unique identifier is a global trade item number [0017, 0063, & 0107].
	Regarding claim 15, Shen discloses the method of claim 12, further comprising the step of associating the universal unique identifier with a manufacturer website [0017, 0063, 0107, & 0111-0115].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3-10 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Joshi et al. (US 10,230,705 B1), hereinafter referred to as Joshi.
	With respect to claims 1 & 12, the teachings of Shen have been discussed above.
	Shen is silent with respect to explicitly disclosing the receiving of GPS coordinates, time of scan, and a date of scan of the QR code, as recited in claim 3, generating a log of multiple GPS coordinates and time stamps, as recited in claim 4, and associating the request with a time index, as recited in claim 16.
	Joshi teaches, regarding claim 3, the receiving of GPS coordinates, time of scan, and a date of scan of the QR code (Col. 4, 53-67, Col. 8, lines 49-59, & Col. 9, lines 10-27), regarding claim 4, generating a log of multiple GPS coordinates and time stamps (Col. 4, lines 31-67), and regarding claim 16, associating the request with a time index (Col. 4, lines 31-67).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the GPS and time features of Joshi within the system of Shen for at least the benefit of improving the security features of the 
	Regarding claim 5, Joshi, as modified above, discloses the method of claim 4, wherein the QR code further comprises a brand associated with the commerce good (Col. 2, lines 32-42 & Col. 7, lines 37-64).
	Regarding claim 6, Joshi, as modified above, discloses the method of claim 5, wherein the path comprises a product type associated with the brand of the commerce good (Col. 10, lines 36-51).
	Regarding claim 7, Joshi, as modified above, discloses the method of claim 6, further comprising the step of associating the unique identifier with a website associated with a manufacturer of the commerce good (Col. 2, lines 38-42 & Col. 7, lines 26-29).
	Regarding claim 8, Joshi, as modified above, discloses the method of claim 7, further comprising the steps of: associating the unique identifier and the domain name and the top level domain with a product certificate authority and transmitting a certification from the product certificate authority to the smart device (Col. 2, lines 38-42 & Col. 7, lines 26-29).
	Regarding claim 9, Joshi, as modified above, discloses the method of claim 7 further comprising the steps of receiving an internet protocol address in the information string generated by the smart device (Col. 3, lines 59-67 & Col. 7, lines 26-29).
	Regarding claim 10, Joshi, as modified above, discloses the method of claim 7 further comprising the steps of receiving a cellular number in the information string generated by the smart device (Col. 5, line 48 – Col. 6, line 51).
claim 17, Joshi, as modified above, discloses the method of claim 16, further comprising the step of generating a log of time indexes associated with the universal unique identifier (Col. 4, lines 31-67).
	Regarding claim 18, Joshi, as modified above, discloses the method of claim 17, wherein the step of receiving into the server a request to access an artifact further comprises receiving into the server a geographical index based on the request, and wherein the geographical index is associated with the time index and the universal unique identifier (Col. 4, 53-67, Col. 8, lines 49-59, & Col. 9, lines 10-27).
	Regarding claim 19, Joshi, as modified above, discloses the method of claim 18, further comprising the step of transmitting from the server to a smart device a counterfeit notification based on a comparison of the differences in the time indexes in the log and the differences in the geographical indexes in the log (Col. 7, lines 14-36).
	Regarding claim 20, Joshi, as modified above, discloses the method of claim 19, wherein the geographical index is based on geographical information associated with a scan of the QR code (Col. 4, 53-67, Col. 8, lines 49-59, & Col. 9, lines 10-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876